        Case 2:20-cv-00557-DB Document 23 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOHN HEARNE,                                      No. 2:20-cv-0557 DB P
11                        Plaintiff,
12           v.                                         ORDER
13    ALEX FARHAT, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims he was purposely transferred to a prison where he had

18   documented enemies where he was attacked and injured.

19          By order dated September 18, 2020, the court screened plaintiff’s first amended

20   complaint. (ECF No. 20.) The court found that plaintiff stated a potentially cognizable Eighth

21   Amendment claim against defendants Chavez, Frazier, Farhat, Clough, Gonzales, and Morales as

22   well as a First Amendment Claim against defendants Chavez and Frazier. The court also found

23   that complaint did not contain any additional cognizable claims. Plaintiff was given the option to

24   proceed with the complaint as screened or to file an amended complaint. Plaintiff has informed

25   the court that he wishes to amend the complaint.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff is granted thirty days from the date of service of this order to file an amended

28                complaint that complies with the court’s September 18, 2020 screening order (ECF
                                                        1
          Case 2:20-cv-00557-DB Document 23 Filed 10/06/20 Page 2 of 2

 1                  No. 20), the Federal Rules of Civil Procedure, and the Local Rules of Practice.

 2             2. The amended complaint must bear the docket number assigned to this case and must

 3                  be labeled “Second Amended Complaint.”

 4             3. Failure to comply with this order will result in a recommendation that this action be

 5                  dismissed.

 6   Dated: October 5, 2020
                                                           /s/ DEBORAH BARNES
 7                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/hear0557.am.compl
19

20

21

22

23

24

25

26

27

28
                                                              2
